Exhibit 10.1

 

 

 

ADMINISTRATIVE SERVICES AGREEMENT

dated as of February 1, 2016

among

CITY OFFICE MANAGEMENT LTD.,

SECOND CITY CAPITAL II CORPORATION,

and

SECOND CITY REAL ESTATE II CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     3      

Section 1.01 Certain Defined Terms

     3   

ARTICLE II SERVICES AND DURATION

     7      

Section 2.01 Services

     7      

Section 2.02 Personnel

     8   

ARTICLE III OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

     9      

Section 3.01 Cooperation

     9      

Section 3.02 Limited Service Following Term

     9   

ARTICLE IV FEES, TAXES

     9      

Section 4.01 Fees

     9      

Section 4.02 Taxes

     9      

Section 4.03 No Right to Set-Off

     9   

ARTICLE V STANDARD FOR SERVICE

     10      

Section 5.01 Standard for Service

     10      

Section 5.02 Compliance with Laws and Regulations

     10   

ARTICLE VI LIMITATION OF LIABILITY AND INDEMNIFICATION

     10   

ARTICLE VII TERM AND TERMINATION

     11      

Section 7.01 Term and Termination

     11   

ARTICLE VIII OTHER ACTIVITIES

     11   

ARTICLE IX GENERAL PROVISIONS

     11      

Section 9.01 Subcontractors

     11      

Section 9.02 Treatment of Confidential Information

     12      

Section 9.03 Further Assurances

     13      

Section 9.04 Notices

     13      

Section 9.05 Severability

     14      

Section 9.06 Entire Agreement

     14      

Section 9.07 No Third-Party Beneficiaries

     15      

Section 9.08 Governing Law

     15      

Section 9.09 Amendment

     15      

Section 9.10 Rules of Construction

     15      

Section 9.11 Counterparts

     15      

Section 9.12 Assignability

     16      

Section 9.13 Waiver of Jury Trial

     16      

Section 9.14 Successors and Assigns

     16   

 

i



--------------------------------------------------------------------------------

ADMINISTRATIVE SERVICES AGREEMENT

This Administrative Services Agreement (this “Agreement”), dated as of
February 1, 2016, is by and among, City Office Management Ltd., a British
Columbia limited company formerly known as CIO Management Buyer Ltd. (“Buyer”),
Second City Capital II Corporation, a British Columbia corporation (“SCCC”), and
Second City Real Estate II Corporation, a British Columbia corporation,
(together with SCCC, “Second City”). Second City and Buyer are collectively
referred to herein as the “Parties.”

RECITALS

WHEREAS, that certain Stock Purchase Agreement, dated as of November 2, 2015
(the “Stock Purchase Agreement”), among the shareholders of JTF CIO Holdco
Corporation, a British Columbia corporation (“JTF Holdco”), listed on Schedule A
thereto (the “JTF Shareholders”), the shareholders of Tylee Holdings Inc., a
British Columbia corporation (“Tylee Holdco”), listed on Schedule B thereto (the
“Tylee Shareholders”), Gibralt Capital Corporation, a British Columbia
corporation (“Gibralt”), Buyer, City Office REIT, Inc., a Maryland corporation
and the parent company of CIO (“Parent”), James Farrar, Anthony Maretic and
Gregory Tylee provides for a transaction in which (i) CIO will purchase from the
JTF Shareholders, and the JTF Shareholders will sell to CIO, all of the JTF
Shares, (ii) CIO will purchase from the Tylee Shareholders, and the Tylee
Shareholders will sell to Buyer, all of the Tylee Shares, and (iii) CIO will
purchase from Gibralt and Anthony Maretic, and Gibralt and Anthony Maretic will
sell to CIO, all of the shares of capital stock of City Office Real Estate
Management, Inc., a Canada Business Corporations Act corporation (the
“Advisor”), owned by Gibralt and Anthony Maretic, in return for the Purchase
Price (as defined therein), including the Earnout (as defined therein) effective
February 1, 2016;

WHEREAS, the Parties’ execution of this Agreement is a condition to the closing
of the Purchase described and defined in the Stock Purchase Agreement;

WHEREAS, Second City desires to retain Buyer to provide certain administrative
services on the terms and conditions hereinafter set forth; and

WHEREAS, immediately upon the closing of the Purchase described and defined in
the Stock Purchase Agreement, Buyer will amalgamate with City Office REIT
Management Inc., JTF Holdco and Tylee Holdco to become a British Columbia
unlimited liability company, which will be liable for the obligations of Buyer,
including under this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. The following capitalized terms used in this
Agreement shall have the meanings set forth below:

 

3



--------------------------------------------------------------------------------

“Advisor” means City Office Real Estate Management, Inc., a Canada Business
Corporations Act corporation.

“Advisory Agreement” means that certain advisory agreement, dated as of
April 21, 2014, by and among the REIT, the OP and the Advisor, as amended.

“Affiliate” means (i) any Person directly, or indirectly controlling, controlled
by, or under common control with such other Person, (ii) any executive officer
or general partner of such other Person, (iii) any member of the board of
directors or board of managers (or bodies performing similar functions) of such
Person, and (iv) any legal entity for which such Person acts as an executive
officer or general partner.

“Bankruptcy” means, with respect to any Person, (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the United States Bankruptcy Code,
the Canadian Bankruptcy and Insolvency Act, or any other United States or
Canadian federal, state or foreign insolvency law (“Bankruptcy Law”), or such
Person’s filing an answer consenting to or acquiescing to an involuntary
petition, (b) the making by such Person of any assignment for the benefit of its
creditors, (c) the expiration of 60 days after the filing of an involuntary
petition under Bankruptcy Law, an application for the appointment of a receiver
for a material portion of the assets of such Person, or an involuntary petition
seeking liquidation, reorganization, arrangement or readjustment of its debts
under any other federal, state or foreign insolvency law, provided that the same
shall not have been vacated, set aside or stayed within such 60-day period or
(d) the entry against it of a final and non-appealable order for relief under
any bankruptcy, insolvency or similar law now or hereinafter in effect.

“Board of Directors” means the Board of Directors of the REIT.

“Business Day” means any day, except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

“Code” means the Internal Revenue Code of 1986, as amended.

“Change of Control” means the direct or indirect acquisition by any Person, or
group of Persons, acting jointly or in concert, of voting control or direction
over more than 50% of the votes attaching, collectively, to the outstanding
voting shares of the REIT.

“Commencement Date” means the date of commencement of services pursuant to the
terms of this Agreement, which date shall be the same as the Internalization
Date.

“Common Stock” means shares of the REIT’s common stock, par value $0.01 per
share.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

“Fair Market Value” as of any date, means with respect to one share of Common
Stock, Preferred Stock or one Partnership Common Unit, as the case may be, the
value determined as follows:

(i) If the Common or Preferred Stock is then listed on a National Securities
Exchange (as such term is used in Section 6(a) of the Exchange Act), the closing
sales price per share on such exchange for the last preceding date on which
there was a sale of such shares on such exchange;

(ii) If the Common Stock or Preferred Stock is not then listed on a national
securities exchange but is then traded on an over-the-counter market, the
average of the closing bid and asked prices for the shares in such
over-the-counter market for the last preceding date on which there was a sale of
such shares on such market;

(iii) If neither (i) nor (ii) applies, such value as the Board of Directors in
its discretion may in good faith determine; and

(iv) Partnership Common Units shall have a Fair Market Value per Partnership
Common Unit equal to the Fair Market Value of one share of Common Stock.

“Fully-Diluted Market Capitalization” means

(i) the Fair Market Value of one share of Common Stock multiplied by the number
of shares of Common Stock issued and outstanding; plus

(ii) the Fair Market Value of one share of Common Stock multiplied by the
maximum number of shares of Common Stock issuable pursuant to any outstanding
Options or Convertible Securities that are (1) held by any Person other than the
REIT or a Subsidiary and (2) In-the-Money; minus the aggregate consideration
payable to the REIT upon the exercise, conversion and/or exchange of such
Options or Convertible Securities; plus

(iii) the Fair Market Value of one share of Preferred Stock multiplied by the
number of shares of such Preferred Stock issued and outstanding and held by any
Person other than the REIT or a Subsidiary; plus

(iv) the Fair Market Value of one share of Preferred Stock multiplied by the
maximum number of shares of such Preferred Stock issuable pursuant to any
outstanding Preferred Options or Preferred Convertible Securities that are
(1) held by any Person other than the REIT or a Subsidiary and (2) In-the-Money;
minus the aggregate consideration payable to the REIT upon the exercise,
conversion and/or exchange of such Preferred Options or Preferred Convertible
Securities; plus

(v) the Fair Market Value of one Partnership Common Unit multiplied by the
number of Partnership Common Units issued and outstanding; plus

(vi) the Fair Market Value of one unit of any other Partnership Unit multiplied
by the number of such Partnership Units outstanding held by any Person other
than the REIT or a Subsidiary of the REIT.

 

5



--------------------------------------------------------------------------------

“General Partner” means the general partner of any Second City Investment
Vehicles.

“Governing Instruments” means, with regard to any entity, the articles or
certificate of incorporation and bylaws in the case of a corporation,
certificate of limited partnership (if applicable) and the partnership agreement
in the case of a general or limited partnership, the articles or certificate of
formation and the operating agreement in the case of a limited liability
company, the trust instrument in the case of a trust, or similar governing
documents, in each case as amended, restated or supplemented from time to time.

“Independent Directors” means the members of the Board of Directors who are not
officers or employees of the REIT or any of its Affiliates, and who are
otherwise determined by the Board of Directors to be “independent” in accordance
with the REIT’s Governing Instruments and policies and, if applicable, the rules
of any national securities exchange on which the Common Stock or any Preferred
Stock is listed.

“Internalization Date” means the date of closing of the transactions
contemplated by the Stock Purchase Agreement.

“In-the-Money” means with respect to any security exercisable, convertible into,
exchangeable or redeemable for another security, that the amount of
consideration payable upon such exercise, conversion or exchange is less than
the Fair Market Value of the security to be received upon such exercise,
conversion, exchange or redemption.

“OP” means City Office REIT Operating Partnership, L.P.

“Option” shall mean any right, option or warrant to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

“Partnership Common Unit” has the meaning set forth in the Amended and Restated
Agreement of Limited Partnership of the OP, as may be further amended or
restated from time to time.

“Partnership Unit” has the meaning set forth in the Amended and Restated
Agreement of Limited Partnership of the OP, as may be further amended or
restated from time to time.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Preferred Stock” shall mean any share of the capital stock of the REIT
designated as preferred stock.

“Property” or “Properties” means any real property which is owned or leased,
directly or indirectly, by the REIT or any Subsidiary.

 

6



--------------------------------------------------------------------------------

“REIT” means City Office REIT, Inc., a Maryland corporation and a “real estate
investment trust” as defined under the Code.

“Second City Investment Vehicles” means the following entities for which Second
City provides management services: Second City Capital Partners II, Limited
Partnership, Second City Real Estate II, Limited Partnership, SC Principals
Limited Partnership, and Revesco (USA) Second City Properties of Denver, LP.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means any subsidiary of the REIT; any partnership, the general
partner of which is the REIT or any subsidiary of the REIT; any limited
liability company, the managing member of which is the REIT or any subsidiary of
the REIT; and any corporation or other entity of which a majority of (i) the
voting power of the voting equity securities or (ii) the outstanding equity or
other beneficial interests is owned, directly or indirectly, by the REIT.

ARTICLE II

SERVICES AND DURATION

Section 2.01 Services. Subject to the terms and conditions of this Agreement,
beginning on the Commencement Date and continuing during the Term (as defined in
Article VII), Buyer shall provide (or cause to be provided) to Second City, as
requested from time to time by Second City, the services listed below (the
“Services”):

 

  (i) administrative record-keeping services and assistance with the preparation
of accounting statements with respect to properties owned by funds advised by or
managed by Second City;

 

  (ii) assisting with potential acquisitions, dispositions and financings;

 

  (iii) administering such day-to-day operations of the Second City Investment
Vehicles as may be agreed upon by Buyer and Second City, including the
collection of revenues and payment of debts and obligations on behalf of Second
City and the Second City Investment Vehicles, at Second City’s cost and expense;

 

  (iv) obtaining, upon Second City’s request and at Second City’s expense,
reports and statistical and economic research for the Second City Investment
Vehicles;

 

  (v) assisting, upon Second City’s request and at Second City’s expense, the
Second City Investment Vehicles in qualifying to do business in jurisdictions
determined by the General Partners;

 

  (vi) assisting in business plans and monitoring the Second City Investment
Vehicles’ financial performance;

 

7



--------------------------------------------------------------------------------

  (vii) providing assistance with respect to regulatory compliance, risk
management policies and any litigation matters;

 

  (viii) providing guidance to the managers of the properties owned by Second
City Investment Vehicles with regards to operating expenses, lease negotiation
terms and capital expenditures;

 

  (ix) assisting with third-party communications; and

 

  (ix) providing any additional services as may from time-to-time be agreed to
in writing by Buyer and Second City for which Buyer will be compensated on terms
to be agreed upon between Buyer (with the approval of the Independent Directors)
and Second City prior to the provision of such services.

Buyer’s provision of services at all times shall be subject to the supervision
of Second City and Buyer shall only perform such functions and with such
authority as Second City or the General Partners of the Second City Investment
Vehicles may specifically delegate to it, including the functions and authority
identified herein and delegated to Buyer hereby. Notwithstanding anything in
this Agreement or otherwise, Second City, and not Buyer, will be responsible for
the preparation of all financial statements and the preparation and filing of
all tax returns. Second City will formally approve any and all budgets,
schedules, acquisitions or dispositions, distributions to investors, financing
or similar activities for which Buyer provides assistance or services hereunder.
In addition, certain persons who will become employees and executive officers of
the REIT or a subsidiary of the REIT on the Internalization Date are also
employees or principals of Second City and the Parties agree that any and all
decisions, consents, approvals or other activities or actions by such persons in
approving, adopting or taking any actions with respect to budgets, financial
statements, acquisition or disposition activities, capital raising, investor
relations or similar activities with respect to Second City shall be in their
capacity as principal or employee of Second City and not in their capacity as an
officer, director or employee of Buyer, the REIT or any of their Affiliates and
Buyer and its Affiliates shall have no liability or obligation to Second City or
to any third party with respect thereto.

Section 2.02 Personnel. (a) Buyer will make available such appropriately
qualified personnel as it deems appropriate to provide the Services, including
James Farrar and Gregory Tylee. In addition, Buyer will permit Messrs. Farrar
and Tylee to perform their duties as officers of the General Partners. Buyer, in
its sole reasonable discretion, may (i) designate the personnel to perform the
Services, so long as such personnel will at all times be under the direct
supervision of either Messrs. Farrar or Tylee, and (ii) remove and replace such
personnel at any time with personnel of similar qualifications and experience
levels, if such action would not reasonably be expected to cause a material
decrease in the level of Services.

(b) In the event that the provision of any Services by Buyer requires the
cooperation and services of the personnel of Second City or its lawyers,
accountants or advisors, Second City will make available to Buyer, at Second
City’s sole cost and expense, such personnel, who shall be appropriately
qualified for purposes of the provision of such Service by Buyer, as may be
necessary to enable Buyer to provide such Services.

 

8



--------------------------------------------------------------------------------

ARTICLE III

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

Section 3.01 Cooperation. The Parties will cooperate, acting in good faith and
using commercially reasonable efforts, to effect a smooth and orderly
implementation of this Agreement; provided, however, that this Section 3.01
shall not require Buyer to incur any out-of-pocket costs or expenses unless and
except as expressly provided in this Agreement or otherwise agreed to in writing
by Buyer.

Section 3.02 Service Following Term. In addition to the activities permitted by
Article VIII, following expiration of the Term, Buyer agrees that James Farrar
and Gregory Tylee may provide reasonable assistance to the Second City
Investment Vehicles with respect to properties, but not in the establishment of
new Second City funds or investments in new Second City properties and only to
the extent that such assistance does not interfere with their respective
employment obligations to the REIT or a Subsidiary, as determined by the
Independent Directors. Any such assistance shall be for the sole benefit of
Second City and shall be performed only as requested by Second City from time to
time. Any such activities will be undertaken by Messrs. Farrar and Tylee in
their individual capacities as principals of Second City or the Second City
Investment Vehicles and not as an officer, director, employee or agent of Buyer,
the REIT or their Affiliates and Buyer, the REIT, and their Affiliates shall
have no liability or obligation to Second City or any third party for any such
activities.

ARTICLE IV

FEES, TAXES

Section 4.01 Fees. The fees payable by Second City to Buyer for the Services
under this Agreement (“Fees”) shall be the annual amounts set forth below,
payable in four equal quarterly installments, commencing on the Commencement
Date and continuing on the first day of each quarter thereafter:

First 12 month period following the Commencement Date: $1,500,000

Second 12 month period following the Commencement Date: $1,150,000

Third 12 month period following the Commencement Date: $625,000

Section 4.02 Taxes. Without limiting any provisions of this Agreement, Second
City shall pay any sales, use and other similar taxes imposed on, or payable
with respect to, any Services provided to it under this Agreement; provided,
however, that Second City shall not pay, or be responsible for, any applicable
income, franchise or gross receipts taxes imposed on, or payable with respect
to, the income derived by Buyer from providing the Services to Second City.

Section 4.03 No Right to Set-Off. Second City shall pay the full Fee amount owed
to Buyer pursuant to the terms of this Agreement and shall not set-off,
counterclaim or otherwise withhold any Fee amount owed to Second City under this
Agreement on account of any obligation claimed or owed by Buyer to Second City
that has not been finally adjudicated, settled or otherwise agreed upon by the
Parties in writing.

 

9



--------------------------------------------------------------------------------

ARTICLE V

STANDARD FOR SERVICE

Section 5.01 Standard for Service. Buyer agrees (i) to perform the Services in a
commercially reasonable manner; (ii) upon receipt of written notice from Second
City identifying any outage, interruption or other failure of any Service, to
respond to such outage, interruption or other failure of any Services in a
commercially reasonable and prompt manner (the Parties acknowledge that an
outage, interruption or other failure of any Service shall not be deemed to be a
breach of the provisions of this Section 5.01 so long as Buyer complies with
this clause (ii)).

Section 5.02 Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all laws applicable to it and
its business.

ARTICLE VI

LIMITATION OF LIABILITY AND INDEMNIFICATION

Buyer, the REIT and their Affiliates assume no responsibility under this
Agreement or otherwise other than to render the Services called for under this
Agreement and shall not be responsible for any action or inaction of Second City
or their Affiliates whether in following or declining to follow any advice or
recommendations of Buyer or otherwise. None of Buyer, the REIT, the OP, or any
of their respective officers, directors, members, employees, managers and
personnel, any Person controlling or controlled by Buyer and any such Person’s
directors, officers, stockholders, members, advisors, personnel and directors,
and any Person providing sub-advisory services to Buyer will be liable to Second
City, the Second City Investment Vehicles or any subsidiary or Affiliate
thereof, to the board of directors of any Second City entity, or to Second
City’s or any Second City Affiliate’s, including the Second City Investment
Vehicles’, stockholders, investors, members, employees, partners, lenders or
regulators for any acts or omissions by any such Person, pursuant to or in
accordance with this Agreement or otherwise. Second City and the Second City
Investment Vehicles shall reimburse, indemnify and hold harmless Buyer, the
REIT, the OP and any of their respective officers, stockholders, directors,
members, employees and personnel, any Person controlling or controlled by Buyer,
the REIT or the OP (each, a “CIO Indemnified Party”), harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including, upon request, reasonable attorneys’ fees) in
respect of or arising from any acts or omissions of such CIO Indemnified Party
performed in good faith hereunder. The provisions of this Article VI shall
survive the expiration or earlier termination of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

Section 7.01 Term and Termination.

(a) This Agreement shall be in effect, unless sooner terminated pursuant to this
Article VII, until the third anniversary of the Internationalization Date (the
“Term”).

(b) Upon a Change of Control, each of Second City and Buyer shall have the right
to terminate this Agreement effective upon 30 days’ prior written notice of
termination to the other Party; provided, however, that the election to
terminate and notification thereof must be made within 90 days of such Change of
Control or the right to terminate under this Section 7.01(b) shall expire.

(c) Second City shall have the right to terminate this Agreement at any time
upon payment in full of all unpaid Fees payable to Buyer by Second City as
described in Section 4.01; provided, however, that if Second City elects to
terminate this Agreement upon a Change of Control pursuant to Section 7.01(b),
no additional Fees will be payable to Buyer following the termination.

ARTICLE VIII

OTHER ACTIVITIES

In addition to the Services, during the Term and upon written request of Second
City to the Independent Directors, Buyer agrees to permit James Farrar and
Gregory Tylee to assist Second City in the formation of new real estate
investment funds or single purpose acquisition vehicles sponsored by Second City
and its affiliates. In such event, and as a condition of Buyer permitting
Messrs. Farrar and Tylee to be available for such activities, the Parties agree
that Messrs. Farrar and Tylee will act only in their individual capacities as
principals of Second City and not as officers, directors, employees or agents of
Buyer, the REIT or their Affiliates and Buyer, the REIT and their Affiliates
shall not have any liability to any Person in connection with such activities
and Second City agrees to indemnify Buyer, the REIT and their Affiliates in
accordance with Article VI of this Agreement in connection with any such
activities (other than disclosing their respective titles at Buyer). Second City
and Messrs. Farrar and Tylee shall not be permitted to utilize the name, logo or
other information regarding Buyer, the REIT or the OP in any such activities. At
such time as the REIT has reached a Fully Diluted Market Capitalization of $1.0
billion, Buyer shall no longer be obligated to make available Mr. Farrar,
Mr. Tylee or any other employee of Buyer or the REIT for any such activities.

ARTICLE IX

GENERAL PROVISIONS

Section 9.01 Subcontractors. Subject to the approval of Second City, Buyer may
hire or engage one or more subcontractors to perform any or all of the Services;
provided, that (i) Buyer shall use the same degree of care in selecting any such
subcontractor as it would if

 

11



--------------------------------------------------------------------------------

such contractor were being retained to provide similar services to Buyer,
(ii) Buyer shall in all cases remain primarily responsible for all of its
obligations under this Agreement with respect to the scope of the Services, the
standard for Services as set forth in Article V and the Services provided to
Second City, and (iii) any such subcontractor will be supervised by either
Mr. Farrar or Mr. Tylee. Notwithstanding the foregoing, (x) Second City and its
Affiliates shall have the right to hire or engage any subcontractor directly and
(y) if Buyer does hire or engage any subcontractor to provide any Services
hereunder, then, notwithstanding any provision of this Agreement to the
contrary, the applicable service charge payable by Second City for the provision
of such Service performed by such subcontractor shall be only the amount
actually paid to such subcontractor for providing such Service, without any
additional charge or mark up. Second City shall be responsible for paying
directly any accountants, lawyers, or other service providers performing
services for Second City whether engaged by Second City or Buyer.

Section 9.02 Treatment of Confidential Information.

(a) The Parties shall not, and shall cause their respective Affiliates and all
other Persons providing Services or having access to information of the other
Party that is known to such Party as confidential or proprietary (“Confidential
Information”) not to, disclose to any other Person or use, except for purposes
of this Agreement, any Confidential Information of the other Party; provided,
however, that each Party may disclose Confidential Information of the other
Party and to the extent permitted by applicable law: (i) to its Affiliates on a
need-to-know basis in connection with the performance of such Party’s
obligations under this Agreement; (ii) in any report, statement, testimony or
other submission required to be made to any Governmental Authority having
jurisdiction over the disclosing Party; or (iii) in order to comply with
applicable law, or in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing Party in the
course of any litigation, investigation or administrative proceeding. In the
event that a Party becomes legally compelled (based on advice of counsel) by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar judicial or administrative process to disclose any
Confidential Information of the other Party, such disclosing Party shall provide
the other Party with prompt prior written notice of such requirement, and, to
the extent reasonably practicable, cooperate with the other Party (at such other
Party’s expense) to obtain a protective order or similar remedy to cause such
Confidential Information not to be disclosed, including interposing all
available objections thereto, such as objections based on settlement privilege.
In the event that such protective order or other similar remedy is not obtained,
the disclosing Party shall furnish only that portion of the Confidential
Information that has been legally compelled, and shall exercise its commercially
reasonable efforts (at such other Party’s expense) to obtain assurance that
confidential treatment will be accorded such Confidential Information.

(b) Each Party shall, and shall cause its Affiliates to protect the Confidential
Information of the other Party by using the same degree of care to prevent the
unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature but in any event not less than
reasonable means.

(c) Each Party shall cause its Affiliates to agree to be bound by the same
restrictions on use and disclosure of Confidential Information as are binding
upon such Party in advance of the disclosure of any such Confidential
Information to them.

 

12



--------------------------------------------------------------------------------

(d) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

Section 9.03 Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

Section 9.04 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 9.04):

 

  (i) if to Second City:

Second City Capital II Corporation

1075 West Georgia Street, Suite 2600

Vancouver, British Columbia V6E 3C9

Canada

Attention: Ryan Chan, Chief Financial Officer

Facsimile: 604-661-4873

and:

Second City Real Estate II Corporation

1075 West Georgia Street,

Suite 2600

Vancouver, British Columbia V6E 3C9

Attention: Ryan Chan, Chief Financial Officer

Facsimile: 604-661-4873

 

13



--------------------------------------------------------------------------------

with a copy to:

Bryan Cave LLP

1700 Lincoln Street, Suite 4100

Denver, CO 80203-4541

Attention: Sean Odendahl

Facsimile: 303-335-3767

 

  (ii) if to Buyer, OP or the REIT:

City Office REIT, Inc.

1075 West Georgia Street, Suite 2600

Vancouver, British Columbia V6E 3C9

Canada

Facsimile: 604-661-4873

Attention: Chairman of the Board

with a copy to:

Hunton & Williams LLP

951 E. Byrd Street

Richmond, VA 23219

Attention: David C. Wright

Facsimile: 804-343-4580

Section 9.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

Section 9.06 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the Parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement, including any
prior term sheets or letters of intent. Notwithstanding anything in this
Agreement, this Agreement shall be subject to the Non-Competition and
Non-Solicitation Agreements, each of even date herewith, among the REIT, the OP
and its Affiliates and the other parties thereto.

 

14



--------------------------------------------------------------------------------

Section 9.07 No Third-Party Beneficiaries. Except as provided in Article VI with
respect to CIO Indemnified Parties, this Agreement is for the sole benefit of
the Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person, any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 9.08 Governing Law. This Agreement (and any claims or disputes arising
out of or related to this Agreement or to the transactions contemplated by this
Agreement or to the inducement of any Party to enter into this Agreement or the
transactions contemplated by this Agreement, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the laws of the State of New York, including all matters of construction,
validity and performance, in each case without reference to any conflict of law
rules that might lead to the application of the laws of any other jurisdiction.

Section 9.09 Amendment. No provision of this Agreement may be amended,
supplemented or modified except by a written instrument making specific
reference to this Agreement signed by all the Parties.

Section 9.10 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section and paragraph are references to the Articles, Sections
and paragraphs of this Agreement unless otherwise specified; (c) references to
“$” shall mean U.S. dollars; (d) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (e) the word “or” shall not be exclusive;
(f) references to “written” or “in writing” include in electronic form;
(g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (i) Second City and CIO have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, and if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

15



--------------------------------------------------------------------------------

Section 9.12 Assignability. (a) This Agreement shall not be assigned by
operation of law or without the prior written consent of each of the Parties,
except that Buyer may assign all of its rights and obligations under this
Agreement to an Affiliate; provided, that no such assignment shall release Buyer
from any liability or obligation under this Agreement.

Section 9.13 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.13.

Section 9.14 Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.

[The remainder of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

CITY OFFICE MANAGEMENT LTD.

a British Columbia limited company

By:   /s/ Anthony Maretic  

Name: Anthony Maretic

Title: Secretary and Treasurer

 

SECOND CITY CAPITAL II CORPORATION,

a British Columbia corporation

By:   /s/ Ryan Chan  

Name: Ryan Chan

Title: Chief Financial Officer and Secretary

 

SECOND CITY REAL ESTATE II CORPORATION,

a British Columbia corporation

By:   /s/ James Farrar  

Name: James Farrar

Title: Managing Director

Signature Page to Administrative Services Agreement

 

17